DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20  are currently pending in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pre-Grant Publication No. US 2019/0349426 A1), hereinafter Smith, in view of SON et al. (Pre-Grant Publication No. US 2019/0132222 A1), hereinafter Son.

2.	With respect to claim 1, Smith taught a method, comprising: receiving a message posted by a data collector with a broker (0417, where the DLS number is posted and the registration can be seen in 0432.  Accordingly, the broker can be seen in 1208); obtaining identifying information for a managed device associated with the data collector from the message (0416, where the participant’s device submits the identifying information with the registration.  Accordingly, the communication between the service provider, which is the data collector, the endpoint device, and the broker in the middle, would require the broker to identify the appropriate collector and endpoint device in order to ensure that the managed data arrives in the appropriate location); associating the data collector with the identifying information (0306, where the server submits the managed data to the broker of 1208-1209); receiving a data message posted by the data collector with the broker (1208-1209, the conversion); separating managed data from the data message (1208, where the conversion process separates the relevant data, formats the data, and adds the data to a new converted message with the forwarding identifying information being added); and sending the managed data with the identifying information to an endpoint device (1208, the data arriving at the endpoint device).
	However, Smith did not explicitly state that the collector/server was registered with the broker.  On the other hand, Son did teach that the collector/server was registered with the broker (0107 & 0118, where the server’s service is registered).  Both of the systems of Smith and Son are directed towards managed brokered services and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize registering a service to a broker from a collector, as taught by Son, in order to more efficiently manage the brokering process of providing services to the IoT devices.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Smith taught posting a managed data requested message with the broker; receiving a second data message posted by the data collector with the broker based on the posting; receiving second managed data from the second data message; and sending the second managed data with the identifying information to the endpoint device (fig. 188, where the decentralized proxy is the broker between the collector server and the IoT client).

 4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Son taught receiving a deregister message posted by the data collector with the broker; and removing the data collector from a list of monitored data collectors based on the deregister message (0548).

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Smith taught processing the method as a hardware and Operating System (OS) agnostic process independent of hardware devices and OS's associated with the managed device, the data collector, and the broker (1208, the conversion between the different formats/protocols).

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Smith taught wherein receiving further includes posting a subscribe message for the data collector with the broker as a prerequisite to receiving the registration message (0623).

7.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Smith taught wherein receiving the registration message further includes posting an acknowledgement message to the broker indicating that the registration message was received (1208, where the two-way communication nature of the system includes sending and receiving messages from the service provider to the broker.  Accordingly, the acknowledgements are transmitted, at least, by the use of TCP with its acknowledgements in accordance with 0764).

8.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Smith taught wherein obtaining further includes obtaining the identifying information from a message payload portion of the registration message (0548-0549, where the headers have identifying information of the destination).

9.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Smith taught wherein associating further includes linking the identifying information for the managed device to a data collector identifier for the data collector (0499, where the requester, which is the first identifier, and the request, which is managed data and contains the second identifier as claimed above, are linked so that the request may be fulfilled).

10.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Smith taught wherein sending further includes generating a data packet for the managed data and providing the identifying information as a header to the data packet before sending to the endpoint device (0548-0549, where the headers have identifying information of the destination).

11.	As for claim 10, it is rejected on the same basis as claim 9.  In addition, Smith taught wherein generating further includes compressing the data packet as a compressed data packet and adding decompression instructions for decompressing the compressed data packet to the header with the identifying information (0903, where the compression techniques implicitly teaches how to decompress).

12.	As for claim 12, it is rejected on the same basis as claim 1.  In addition, Smith taught wherein sending further includes one of: sending the managed data with the identifying information to the endpoint device over a one-way connection to the endpoint device; sending the managed data with the identifying information to the endpoint device over a two-way connection to the endpoint device; or sending the managed data with the identifying information to the endpoint device over an encrypted connection to the endpoint device (0156, where this, at least teaches the encrypted communication limitation).

13.	With respect to claim 13, Smith taught method, comprising: initiating a data collector; posting, by the data collector, a message to a broker (0098 & figure 93); receiving, by the data collector, an acknowledgement message posted by an agent with the broker (1208, where the two-way communication nature of the system includes sending and receiving messages from the service provider to the broker.  Accordingly, the acknowledgements are transmitted, at least, by the use of TCP with its acknowledgements in accordance with 0764); obtaining, by the data collector, managed data from a data provider of a managed device (1208-1209, where the service provider receives the converted data); formatting, by the data collector, the managed data as a formatted managed data (0306, where it is given that the servers produce the data in a format is the data is later converted into the specialized format of the specific device in accordance with 1208-1209); and posting, by the data collector, a data message comprising the formatted managed data to the broker for delivery by the broker to the agent (1208-1209, delivery to the endpoint device).
	However, Smith did not explicitly state that the collector/server was registered with the broker.  On the other hand, Son did teach that the collector/server was registered with the broker (0107 & 0118, where the server’s service is registered).  Both of the systems of Smith and Son are directed towards managed brokered services and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize registering a service to a broker from a collector, as taught by Son, in order to more efficiently manage the brokering process of providing services to the IoT devices.

14.	As for claim 15, it is rejected on the same basis as claim 13.  In addition, Smith taught wherein initiating further includes initiating the data collector on the managed device or on a second device that is interfaced to the managed device (0306, where the service provider is interfacing with the managed device via the broker).

15.	As for claim 16, it is rejected on the same basis as claim 13.  In addition, Smith taught wherein initiating further includes self-configuring for detecting the managed data from the data provider based on configuration files processed by the data collector when initiated (where the newly connected device is thus, the newly initiated device under broadest reasonable interpretation).

16.	As for claim 17, it is rejected on the same basis as claim 13.  In addition, Smith taught wherein posting the registration message further includes generating the registration message with a first unique identifier for the data collector and a second unique identifier for the managed device (0499, where the requester, which is the first identifier, and the request, which is managed data and contains the second identifier which could be the request type under broadest reasonable interpretation).

18.	As for claim 18, it is rejected on the same basis as claim 13.  In addition, Smith taught wherein formatting further includes transforming the managed data from an original managed device format to the formatted managed data based on formatting instructions obtained from a configuration file by the data collector (1209, the conversion, where the configuration file can be seen in 0935).

19.	With respect to claim 19, Smith taught a system, comprising: a server comprising a processor and a non-transitory computer-readable storage medium having executable instructions (0286, the server); a managed device comprising a device processor and a device non-transitory computer-readable storage medium having device executable instructions (0286, where the server contains both the processor and the computer-readable medium); the device executable instructions when executed by the device processor from the device non-transitory computer-readable storage medium cause the device processor to perform first operations (0212) comprising: posting a message to a broker, wherein the message comprising a first identifier for the device executable instructions and a second identifier for the managed device (0417, where the DLS number is posted and registration of messages can be seen in 0432.  Accordingly, the broker can be seen in 1208.  See also, a registration process of 2750); receiving an acknowledgement message posted by the executable instructions with the broker (0694, the response is an acknowledgement under broadest reasonable interpretation.  See also: 0731, the post ack message); obtaining managed data from a data provider of the managed device (0306, where the IoT devices submit data to the servers which is to be managed by the servers); formatting the managed data as formatted managed data (0306, where it is given that the servers produce the data in a format is the data is later converted into the specialized format of the specific device in accordance with 1208-1209); posting a data message to the broker, wherein the data message comprising the formatted managed data (1208-1209, where the data is posted to the broker and the broker converts the data into the devices appropriate format); and receiving a second acknowledgement message posted by the executable instructions with the broker (0731, the acknowledgements are returned to the servers which are the service coordinators); the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform operations comprising: receiving the message posted with the broker by the second executable instructions (0303, where it is given that the conversion, performed by the broker, is utilizing two-way communication so that the service providers can communicate with the plurality of IoT devices utilizing a plurality of formats and/or protocols); posting the acknowledgment message to the broker (1208, where the posted message is converted by the broker); obtaining the first identifier and the second identifier from the message (0499); linking the first identifier with the second identifier (0499, where the requester, which is the first identifier, and the request, which is managed data and contains the second identifier as claimed above, are linked so that the request may be fulfilled); receiving the data message posted with the broker by the second executable instructions (1208, where the two-way communication nature of the system includes sending and receiving messages from the service provider to the broker.  Accordingly, the acknowledgements are transmitted, at least, by the use of TCP with its acknowledgements in accordance with 0764); posting the second acknowledgement message to the broker (1208-1209, where the message is posted for conversion); obtaining the second identifier that is associated with the managed device and linked to the first identifier that is associated with the second executable instructions based on the data message (1208-1209, where the process is repeated for the nth communication containing the nth identifier); obtaining the managed data from the data message (1208-1209); and sending the managed data with a header comprising the second identifier over a one-way and encrypted connection to an endpoint device (1208-1209, where the data is transmitted to the endpoint devices).
	However, Smith did not explicitly state that the collector/server was registered with the broker.  On the other hand, Son did teach that the collector/server was registered with the broker (0107 & 0118, where the server’s service is registered).  Both of the systems of Smith and Son are directed towards managed brokered services and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize registering a service to a broker from a collector, as taught by Son, in order to more efficiently manage the brokering process of providing services to the IoT devices.

20.	As for claim 19, it is rejected on the same basis as claim 19.  In addition, Smith taught the managed device is an Automated Teller Machine (ATM), a Point-Of-Sale (POS) terminal, a Self-Service Terminal (SST), a kiosk, a tablet, a laptop, a desktop computer, a wearable processing device, or an Internet-of-Things (IoT) device (0306, where this, at least, teaches the IoT and ATM limitations).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Son, and in further view of Yang et al. (Pre-Grant Publication No. US 2021/0195000 A1), hereinafter Yang.

21.	As for claim 11, it is rejected on the same basis as claim 10.  However, Smith did not explicitly state determining the compressed data packet exceeds a predefined data size; splitting the compressed data packet into two or more compressed data packets; generating a separate transport header for each of the two or more compressed data packets, each separate transport header comprises a managed data message identifier for the managed data, a unique sequence number for the corresponding compressed data packet, and a total number of the two or more compressed data packets; and sending each of the two or more compressed data packets to the endpoint device with the header and the corresponding separate transport header.  On the other hand, Yang did teach determining the compressed data packet exceeds a predefined data size; splitting the compressed data packet into two or more compressed data packets; generating a separate transport header for each of the two or more compressed data packets, each separate transport header comprises a managed data message identifier for the managed data, a unique sequence number for the corresponding compressed data packet, and a total number of the two or more compressed data packets; and sending each of the two or more compressed data packets to the endpoint device with the header and the corresponding separate transport header (0034).  Both of the systems of Smith and Yang are directed towards regulating traffic flow between devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize splitting packets that had a large packet size, as taught by Yang, as this would ensure that the data in the plurality of formats could arrive at the appropriate destinations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Son, and in further view of Lacasse et al. (Pre-Grant Publication No. US 2016/0021209 A1), hereinafter Lacasse.

22.	As for claim 14, it is rejected on the same basis as claim 13.  However, Smith did not explicitly state obtaining, by the data collector, additional managed data from the data provider; formatting, by the data collector, the additional managed data as second formatted managed data; determining, by the data collector, when the data collector lacks, or the agent lacks a network connection; storing, by the data collector, the second formatted managed data; and posting, by the data collector, the second formatted managed data to the broker when both the data collector and the agent have the network connection.  On the other hand, Lacasse did teach obtaining, by the data collector, additional managed data from the data provider; formatting, by the data collector, the additional managed data as second formatted managed data; determining, by the data collector, when the data collector lacks, or the agent lacks a network connection; storing, by the data collector, the second formatted managed data; and posting, by the data collector, the second formatted managed data to the broker when both the data collector and the agent have the network connection (0015, where the offline cache is posted when online in accordance with the update postings of 0053.  Accordingly, the data collector and broker has been previously shown in Smith: 0306 & 1208 respectively).  Both of the systems of Smith and Lacasse are directed towards regulating traffic flow between devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize storing data when the devices are offline, as taught by Lacasse, as this would allow for data to be properly transmitted to the intended recipient when a system is down.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Boss et al. (Pre-Grant Publication No. US 2018/0020073 A1).
	(b)  Rubin et al. (Pre-Grant Publication No. US 2019/0327320 A1).
	(c)  Scott et al. (Pre-Grant Publication No. US 2015/0296028 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452